DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 2/15/22, the following is a final office action. Claims 4 and 12- 20 are cancelled. Claims 1,2, 11, 24-26, and 29 are amended.  Claims 1-3, 5-11, and 21-30 are pending in this application and are rejected as follows. The previous office action has been modified to reflect claim amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 21, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 9082103 B2), and further in view of Pringle (US 20130179383 A1), and further in view of Haga et al, (US 10328874).  

As per claim 1, Breed discloses: 
identifying, by a device comprising a processor, via a sensor, a cargo in a vehicle having a vehicle type, ((38) Although many of the examples below relate to a cargo space in an asset, the invention is not limited to any particular space in any particular asset and is thus applicable to all types of assets including vehicles, shipping containers and truck trailers and to all spaces or compartments of a vehicle including, for example, the passenger compartment and the trunk of an automobile or truck; (324) Similarly, for certain types of cargo, a barcode system might acceptable, or another optically readable identification code. The cargo items would have to be placed so that the identification codes are readable, i.e., when a beam of light is directed over the identification codes, a pattern of light is generated which contains information about the cargo item. As shown in FIG. 23B, the cargo items in this case are boxes having an equal height so that a space remains between the top of the boxes 501 and the ceiling of the container 480. 

determining, by the device, whether the cargo is in compliance [with the rule] based on comparing sensory information from the sensor about the cargo, the vehicle type, [and the rule], (Brief Summary Text - BSTX (19): Another method for monitoring assets in accordance with the invention includes providing on each asset, an onboard sensor system that obtains data about presence of contents in an interior of the asset, and a communication system coupled to the sensor system and configured to link to a communications network encompassing an area of travel of the container. The method also includes wirelessly transmitting from each asset, using the communication system when linked to the communications network, the contents-presence data, receiving, at a data processing and storage facility, the contents- presence data that has been transmitted from the assets via the communication system of each of the assets, and receiving, at the data processing and storage facility, expected contents of each asset. Then, the expected contents of each asset are compared with the contents- presence data of the respective asset to determine any discrepancies); and

performing, by the device, an action in response to determining that the cargo is not in compliance [with the rule] for the vehicle type, wherein the action comprises generating a signal that causes operation of the vehicle to stop at a designated location, (Brief Summary Text - BSTX (19) Another method for monitoring assets in accordance with the invention includes providing on each asset, an on-board sensor system that obtains data about presence of contents in an interior of the asset, and a communication system coupled to the sensor system and configured to link to a communications network encompassing an area of travel of the container. The method also includes wirelessly transmitting from each asset, using the communication system when linked to the communications network, the contents-presence data, receiving, at a data processing and storage facility, the contents-presence data that has been transmitted from the assets via the communication system of each of the assets, and receiving, at the data processing and storage facility, expected contents of each asset. Then, the expected contents of each asset are compared with the contents-presence data of the respective asset to determine any discrepancies, and when a discrepancy is found to be present, the asset is intercepted and when a discrepancy is found not to be present, continued travel of the asset is permitted.).

Breed does not specifically disclose the following, however, Pringle discloses:
determining, by the device, whether the cargo is in compliance… based on comparing sensory information from the sensor about…the vehicle type, (Pringle (US 20130179383 A1) ([0010] The system embodiment is configured to process information at the parking facility control center, collected from the one or more EP spaces. The parking facility control center is configured to include at least one processor adapted to monitor the usage of the one or more EP spaces…determines the type of vehicle that is allowed to park in the EP space for a predetermined period based on a vehicle's pre-assigned category designation; [0014] According to another aspect, the method embodiment may further comprise providing signaling indicia to indicate status changes to/from restricted/unrestricted status, the period that status will be in effect and with respect to restricted status identifying the specific vehicle type(s)permitted (e.g., EVs, PHEVs, and/or other designated PVTs). [0093] Although the present disclosure is generally described with respect to detectors, such as sensors, various embodiments of the present disclosure can utilize virtually any type of communicating parking vacancy information and communicate it to processor 129. For example, parking lot operators may manually determine and manually report the number of spaces available in a parking lot, or that the number of vehicles in the lot is indirectly determined by counting or detecting vehicles which arrive and/or depart from a given parking lot. Alternatively, the detectors may be any type of sensor, including machine visions systems, which are capable of detecting the presence or absence of a vehicle in a lot or space.) [0095] In one aspect, EP space management system 100 authenticates vehicles to determine their category type. As discussed above, during certain designated periods, only certain vehicle category types are allowed to park in an EP space. One method of authentication is to pre-register the vehicle's license plate number and vehicle identification number ("VIN"). This information would be stored in the management system database and be made available to parking attendants or parking enforcement personnel whose function is to ensure that only qualified vehicles, as determined by category type, are parking in an EP space. For example, at times when the status of an EP space is set to semi-restricted, and certain PVTs are permitted to use the space, the system will allow users of registered vehicles that meet the PVT eligibility criteria to use the space);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Pringle in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Breed does not disclose determining, by the device, a rule for the vehicle type from respective rules governing the cargo for the vehicle type/whether the cargo is in compliance with the rule based on comparing sensory information from the sensor about the cargo, the vehicle type, and the rule..

However, Haga et al discloses:
(97) The common application data portion includes a clock time information 302, a position information 303, a vehicle state information 304, and vehicle attributes information 305. (101) The vehicle attributes information 305 includes information of the vehicle class, such as large vehicles, passenger cars, motorcycles, and so forth, usage type such as private vehicle, emergency vehicle, road maintenance vehicle, and so forth, vehicle size such as breadth and length and height, and so forth.  ALSO SEE Claim 1. (Of Haga): An anomaly handling method used in one or a plurality of electronic control units (ECUs) installed in one vehicle, the anomaly handling method comprising: receiving an anomaly detection notification... obtaining a location of the one vehicle; determining whether a distance between the location of the other vehicle and the location of the one vehicle is within a predetermined range or not; when the distance is within the predetermined range, changing the level information by referring to level change condition in which a plurality of WSS to change level information is defined, each of the plurality of 888 corresponding to each of predetermined distance ranges between the other vehicle and the one vehicle, and transmitting changed anomaly detection information to other vehicle; and when the distance is not within the predetermined range, not transmitting the received anomaly detection information to the other vehicle, wherein the plurality of S88 includes (i) a Si ANS indicating that a current level included in the level information is maintained when the distance is shorter than a &\ predetermined distance, (ii) a second S88 indicating that the current level is decremented by one level when the distance is longer than or equal to the case predetermined distance and shorter than a second predetermined distance, and (iii) a third NS indicating that the current level is decremented by two levels when the distance is longer than or equal to the second predetermined distance and shorter than a third predetermined distance).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Haga et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the
same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2, 26, Breed discloses:

wherein the rule is associated with a policy specifying an illegality associated with the cargo, (Description Paragraph - DETX (296): The wakeup sensor 495 initiates the interior sensor system 481 to perform the analysis of the contents in the interior of the container, e.g., send waves into the interior, receive waves and then process the received waves. If motion in the interior of the container is not detected at 496, then the interior sensor system 481 may be designed to continue to monitor the interior of the container, for example, by periodically re-sending waves into the interior of the container. If motion is detected at 496, then a signal is sent at 497 to a monitoring facility via the communication system 485 and which includes the location of the container 480 obtained from the location determining system 486 or by the ID for a permanently fixed container or other asset, structure or storage facility. In this manner, if the motion is determined to deviate from the expected handling of the container 480, appropriate law enforcement personnel can be summoned to investigate).

As per claims 3, 27, Breed discloses: wherein the action further comprises transmitting an alert signal to an agency device, (Description Paragraph - DETX (296): The wakeup sensor 495 initiates the interior sensor system 481 to perform the analysis of the contents in the interior of the container, e.g., send waves into the interior, receive waves and then process the received waves. If motion in the interior of the container is not detected at 496, then the interior sensor system 481 may be designed to continue to monitor the interior of the container, for example, by periodically re-sending waves into the interior of the container. If motion is detected at 496, then a signal is sent at 497 toa monitoring facility via the communication system 485 and which includes the location of the container 480 obtained from the location determining system 486 or by the ID for a permanently fixed container or other asset, structure or storage facility. In this manner, if the motion is determined to deviate from the expected handling of the container 480, appropriate law enforcement personnel can be summoned to investigate).

As per claim 5, Breed discloses:

wherein the vehicle comprises an autonomous vehicle, (Description Paragraph - DETX (121): The inventor has represented that SAW gyroscopes of the type described in capability of achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle navigation systems and autonomous vehicle control based on differential GPS corrections.).

As per claim 6, Breed discloses:

wherein the autonomous vehicle comprises a train, (Description Paragraph - DETX (327): When sensors are placed on each cargo item 498, the sensors are coupled to the communication system 485 and the location determining system 486 using wires or wirelessly or a combination of both. If needed, a peer- to-peer and/or a mesh network can be integrated into the asset, i.e., the frame thereof, to enable all sensors on cargo items 498 arranged in the interior of the asset to communicate with the communication system 485. This would most likely be applicable for large ships, trains and airplanes.). 

As per claim 7, Breed discloses:
wherein the autonomous vehicle comprises an airplane, (Description Paragraph - DETX (327): When sensors are placed on each cargo item 498, the sensors are coupled to the communication system 485 and the location determining system 486 using wires or wirelessly or a combination of both. If needed, a peer-to-peer and/or a mesh network can be integrated into the asset, i.e., the frame thereof, to enable all sensors on cargo items 498 arranged in the interior of the asset to communicate with the communication system 485. This would most likely be applicable for large ships, trains and airplanes).

 As per claim 21, Breed discloses:

wherein the agency device is associated with an identity of a law enforcement agency based on determining compliance [with the rule], (Description Paragraph - DETX (296): The wakeup sensor 495 initiates the interior sensor system 481 to perform the analysis of the contents in the interior of the container, e.g., send waves into the interior, receive waves and then process the received waves. If motion in the interior of the container is not detected at 496, then the interior sensor system 481 may be designed to continue to monitor the interior of the container, for example, by periodically re-sending waves into the interior of the container. If motion is detected at 496, then a signal is sent at 497 toa monitoring facility via the communication system 485 and which includes the location of the container 480 obtained from the location determining system 486 or by the ID for a permanently fixed container or other asset, structure or storage facility. In this manner, if the motion is determined to deviate from the expected handling of the container 480, appropriate law enforcement personnel can be summoned to investigate).

As per claim 25, this claim recites features similar to those disclosed above in the rejection of independent claim 1, and is therefore rejected for similar reasons.

As per claim 28, Breed discloses:

wherein the vehicle comprises a smart vehicle, ((Description Paragraph - DETX (121): The inventor has represented that SAW gyroscopes of the type described in WO 00/79217A2 have the capability of achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle navigation systems and autonomous vehicle control based on differential GPS corrections.).

As per claim 29, this claim recites features similar to those disclosed above in the rejection of independent claim 1, and is therefore rejected for similar reasons.

As per claim 30, Breed discloses:

wherein the vehicle is an autonomous vehicle, ((121) The inventor has represented that SAW gyroscopes of the type described in WO 00/79217A2 have the capability of achieving accuracies approaching about 3 degrees per hour. This high accuracy permits use of such gyroscopes in an inertial measuring unit (IMU) that can be used with accurate vehicle navigation systems and S&S vehicle control based on differential GPS corrections.)

Claims 8-11, 22-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Breed (US 9082103 B2), and further in view of Pringle (US 20130179383 A1), and further in view of Haga et al, (US 10328874), and further in view of Breed et al (US 20060208169 Al).

As per claim 8, Breed does not disclose the following, however, Breed et al discloses: further comprising: performing, by the device, an authentication to validate accuracy of the sensory information about the cargo, ([2709] An identification number can accompany each transmission from each tire sensor and can also be used to validate that the transmitting sensor is in fact located on the subject vehicle. In traffic situations, it is possible to obtain a signal from the tire of an adjacent vehicle. This would immediately show up as a return from more than five vehicle tires and the system would recognize that a fault had occurred. The sixth return can be easily eliminated, however, since it could contain an identification number that is different from those that have heretofore been returned frequently to the vehicle system or based on a comparison of the signals sensed by the different antennas. Thus, when the vehicle tire is changed or tires are rotated, the system will validate a particular return signal as originating from the tire-monitoring sensor located on the subject vehicle.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Breed discloses:

generating, by the device, inspection information based on the sensor performing an inspection of the cargo in the vehicle at defined time periods, (Description Paragraph - DETX (332): The pertinent information relative to a container can be stored on a tag that is associated and physically connected to the container. This tag may be of the type that can be interrogated remotely to retrieve its contents.

Such a tag, for example, could contain information as to when and where the container was most recently opened and the contents of the container. Thus, as containers enter a port, their tags can each be interrogated to determine their expected contents and also to give a warning for those containers that should be inspected more thoroughly. In most cases, the tag information will not reside on the container but in fact will be on a computer file accessible by those who have an authorization to interrogate the file. Thus, the container need only have a unique identification number that cannot easily be destroyed, changed or otherwise tampered with. These can be visual and painted on the outside of the container or an RFID, barcode or other object identification system can be used. Again, the tags can be based on passive SAW technology to give greater range or could contain a battery or ultracapacitor for even greater range. The tag can be in a sleep mode until receiving a wakeup call to further conserve battery power.).

As per claim 10, Breed does not disclose the following, however, Breed et al discloses: wherein the action further comprises transmitting a notification to a manufacturer of a component of the vehicle regarding a state of the component, ([2643] In FIG. 137, a schematic of a vehicle with several components and several sensors is shown in their approximate locations on a vehicle along with a total vehicle diagnostic system in accordance with the invention utilizing a diagnostic module in accordance with the invention. A flow diagram of information passing from the various sensors shown in FIG. 137 onto the vehicle data bus and thereby into the diagnostic device in accordance with the invention is shown in FIG. 138 along with outputs to a display for notifying the driver and to the vehicle cellular phone, or other communication device, for notifying the dealer, vehicle manufacturer or other entity concerned with the failure of a component in the vehicle. If the vehicle is operating on a smart highway, for example, the pending component failure information may also be communicated to a highway control system and/or to other vehicles in the vicinity so that an orderly exiting of the vehicle from the smart highway can be facilitated. FIG. 138 also contains the names of the sensors shown numbered on FIG. 137.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Breed does not disclose the following, however, Breed et al discloses:

performing, by the device, a predictive analysis to generate a recommendation for update of the rule based on the sensory information, ([2393] The system generally used in the instant invention, therefore, for the determination of the presence of a rear facing child seat, an occupant, or an empty seat is the artificial neural network or a neural-fuzzy system. In this case, the network operates on the returned signals from a CCD or CMOS array as sensed by transducers 49, 50, 51 and 54 in FIG. 8D, for example. For the case of the front passenger seat, for example, through a training session, the system is taught to differentiate between the three cases. This is done by conducting a large number of experiments where available child seats are placed in numerous positions and orientations on the front passenger seat of the vehicle.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, Breed discloses:

transmitting, by the device via a network device of a network, the inspection information to a data store located remote from the sensor, (Description Paragraph - DETX (332): The pertinent information relative to a container can be stored on a tag that is associated and physically connected to the container. This tag may be of the type that can be interrogated remotely to retrieve its contents. Such a tag, for example, could contain information as to when and where the container was most recently opened and the contents of the container. Thus, as containers enter a port, their tags can each be interrogated to determine their expected contents and also to give a warning for those containers that should be inspected more thoroughly. In most cases, the tag information will not reside on the container but in fact will be on a computer file accessible by those who have an authorization to interrogate the file. Thus, the container need only have a unique identification number that cannot easily be destroyed, changed or otherwise tampered with. These can be visual and painted on the outside of the container or an RFID, barcode or other object identification system can be used. Again, the tags can be based on passive SAW technology to give greater range or could contain a battery or ultracapacitor for even greater range. The tag can be in a sleep mode until receiving a wakeup call to further conserve battery power.).

As per claim 23, Breed discloses:
facilitating, by the device, populating the data store with the inspection information, (Description Paragraph - DETX (332): The pertinent information relative to a container can be stored on a tag that is associated and physically connected to the container. This tag may be of the type that can be interrogated remotely to retrieve its contents. Such a tag, for example, could contain information as to when and where the container was most recently opened and the contents of the container. Thus, as containers enter a port, their tags can each be interrogated to determine their expected contents and also to give a warning for those containers that should be inspected more thoroughly. In most cases, the tag information will not reside on the container but in fact will be on a computer file accessible by those who have an authorization to interrogate the file. Thus, the container need only have a unique identification number that cannot easily be destroyed, changed or otherwise tampered with. These can be visual and painted on the outside of the container or an RFID, barcode or other object identification system can be used. Again, the tags can be based on passive SAW technology to give greater range or could contain a battery or ultracapacitor for even greater range. The tag can be in a sleep mode until receiving a wakeup call to further conserve battery power.).

As per claim 24, Breed discloses:

providing, by the device, the recommendation to a compliance device configured to store the rule for an associated update of the rule.

Breed et al discloses ([2394] Once the network is determined, it is possible to examine the result to determine, from the algorithm created by the neural network software, the rules that were finally arrived at by the trial and error training technique. In that case, the rules can then be programmed into a microprocessor. Alternately, a neural computer can be used to implement the neural network directly. In either case, the implementation can be carried out by those skilled in the art of pattern recognition using neural networks. If a microprocessor is used, a memory device is also required to store the data from the analog to digital converters which digitize the data from the receiving transducers. On the other hand, if a neural network computer is used, the analog signal can be fed directly from the transducers to the neural network input nodes and an intermediate memory is not required. Memory of some type is needed to store the computer programs in the case of the microprocessor system and if the neural computer is used for more than one task, a memory is needed to store the network specific values associated with each task.). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Breed et al in the systems of Breed, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Prior Art Cited But Not Used
The following is prior art that is related to the present invention, but not used in the rejection: HARAYAMA (US 20160334238 Al) Droz ET AL US 20140236414 A111 Haran US 20110287721 Al Taguchi US 20090271084 JIANG(CN 104129377) Wahler et al (US 20150319248 A1)

Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 2/15/22, with respect to the rejection(s) of claim(s) 1-3, 5-11, and 21-30   under 35 U.S.C. 103 as being unpatentable over Breed (US 9082103 B2), and further in view of Haga et al, (US 10328874)  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made further in view of Pringle (US 20130179383 A1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
June 7, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628